The offense is selling whisky in a dry area; the punishment, a fine of $500.
J. T. Prewitt, an inspector of the Texas Liquor Control Board, testified that on the 31st of July, 1938, he drove to a filling station in the Town of Brady and purchased a pint of whisky from appellant. The proof on the part of the State was to the further effect that McCulloch County was a dry area. The testimony of appellant's witnesses raised the issue of alibi.
No bills of exception are brought forward and no objections were leveled at the charge of the court.
The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 506